UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4121



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES H. COLEMAN,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-01-90)


Submitted:   October 15, 2004              Decided:   October 25, 2004


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Dennis Murphy, Jr., J. DENNIS MURPHY, JR., P.A., Annapolis,
Maryland, for Appellant.     Thomas M. DiBiagio, United States
Attorney, David I. Salem, Assistant United States Attorney,
Greenbelt, Maryland, David Farnham, DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James H. Coleman appeals his conviction following his

guilty plea to making a false statement to a federal agency, in

violation 18 U.S.C. § 1001 (2000).      Coleman was sentenced to a two-

year term of probation. Because Coleman pleaded guilty and waived

his right to appeal his sentence, he is foreclosed from appealing

any non-jurisdictional issue.        See United States v. Willis, 992

F.2d 489, 490 (4th Cir. 1993).        Coleman argues that the district

court was without subject matter jurisdiction because his conduct

fell within the “judicial function” exception to making a false

statement set forth in § 1001(b).            Because Coleman was charged

with, and convicted of, making a false statement to a federal

agency, it is clear his conduct was not insulated from criminal

liability by § 1001(b).        Therefore, the district court properly

possessed subject matter jurisdiction over Coleman’s offense.          See

§   1001(a).    Accordingly,   we   affirm    Coleman’s   conviction   and

sentence.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -